Case 7:10-cv-00087-CS-LMS Document 18 Filed 11/07/18 Page 1 of 4
Case 7:10-cv-00087-CS-LMS Document 18 Filed 11/07/18 Page 2 of 4
      Case 7:10-cv-00087-CS-LMS Document 18 Filed 11/07/18 Page 3 of 4




No objection to this Report & Recommendation (the "R&R") has been received. Review is therefore for
clear error. I find no error, clear or otherwise, and accordingly I adopt the R&R as the decision of the
Court. I have conferred with Judge Karas and he has authorized me to represent that he also finds no error
and adopts the R&R. The Clerk of Court is respectfully directed, on my behalf and that of Judge Karas, to
enter a supplemental judgment, to be docketed in each of the above-referenced cases, in favor of Plaintiffs
and against Defendant in the amount of $2,646.37.




                                                                                         11/28/18
Case 7:10-cv-00087-CS-LMS Document 18 Filed 11/07/18 Page 4 of 4
